DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 11/10/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9, 11-13 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh et al. (U. S. Pat. - 7,551,747).
	Regarding claim 1, Huynh et al. disclose an earpiece for a hearing device (20) for insertion into an ear canal of a user (Figs. 3 and 5B), the earpiece comprising: an earpiece part comprising an earpiece housing having a distal end, a proximal end, and an outer surface extending between the distal end and the proximal end (Fig. 3), the earpiece housing comprising a first aperture (91) and a second aperture (91) at the outer surface (Figs. 4A and 4D), the earpiece part also comprising a receiver (25) in the earpiece housing; a dome (Fig. 4A) for coupling with the earpiece part, wherein the dome has an inner surface extending circumferentially along the outer surface of the earpiece housing, the dome comprising a proximal surface having a first primary aperture; and a vent path forming a fluid communication between the first primary aperture of the dome and the second aperture of the earpiece housing via the first aperture of the earpiece housing (Col. 6, lines 26-50) as claimed.
	Regarding claim 2, Huynh et al. further disclose the earpiece for a hearing device, wherein the inner surface of the dome (90) comprises a first groove being in fluid communication with the first primary aperture of the dome, and wherein the first groove is aligned with the first aperture of the earpiece housing (Fig. 4B)( col. 9, line 65 to col. 10, line 2).
	Regarding claim 3, Huynh et al. further disclose the earpiece for a hearing device, wherein the earpiece has a longitudinal axis, and wherein the first groove is aligned with the first aperture (91) of the earpiece housing along the longitudinal axis (Figs. 3 and 4B).
	Regarding claim 4, Huynh et al. further disclose the earpiece for a hearing device, wherein the proximal surface of the dome has a first secondary aperture in fluid communication with the first grove (Figs. 3 and 4B).
	Regarding claim 5, Huynh et al. further disclose the earpiece for a hearing device, wherein the dome comprises a distal surface having a second primary aperture (91) at the distal surface, wherein the second primary aperture of the dome is in fluid communication with the second aperture (91) of the earpiece housing (dome a is a part of the housing)(Figs. 4A and 5B).
	Regarding claim 6, Huynh et al. further disclose the earpiece for a hearing device, wherein the inner surface of the dome (90) comprises a second groove (Fig. 4B) being in fluid communication with the second primary aperture (91) of the dome, and wherein the second groove is aligned with the second aperture of the earpiece housing along a longitudinal axis of the earpiece (Figs. 3 and 4B).
	Regarding claim 7, Huynh et al. further disclose the earpiece for a hearing device, wherein the distal surface of the dome (90) has a second secondary aperture (91) in fluid communication with the second groove (Figs. 3 and 4B).
	Regarding claim 8, Huynh et al. further disclose the earpiece for a hearing device, wherein the first aperture (91) of the earpiece housing is proximal to the second aperture (91) of the earpiece housing (Fig. 5B).
	Regarding claim 9, Huynh et al. further disclose the earpiece for a hearing device, wherein the earpiece part comprises a vent mechanism in the earpiece housing, and wherein the vent mechanism is between the first aperture (91) and the second aperture (91) of the earpiece housing, and wherein the vent mechanism is configured to open and close a vent path (Fig. 5B).
	Regarding claim 11, Huynh et al. disclose an earpiece part for an earpiece of a hearing device (20), the earpiece part comprising an earpiece housing having a distal end, a proximal end, and an outer surface extending between the distal end and the proximal end (Figs. 3 and 4A), the earpiece housing comprising a first aperture (91) and a second aperture (91) at the outer surface, wherein the first aperture of the earpiece housing is proximal to the second aperture of the earpiece housing.
	Regarding claim 12, Huynh et al. further disclose the earpiece, comprising a vent mechanism arranged between the first aperture (91) and the second aperture (91) of the earpiece housing, the vent mechanism being configured to open and close a vent path between the first aperture and the second aperture (Fig. 4A).
	Regarding claim 13, Huynh et al. further disclose the earpiece, wherein the vent mechanism is in the earpiece housing (Fig. 4A).
	Regarding claim 15, Huynh et al. disclose a dome (90) for an earpiece (Fig. 3), the dome configured for coupling with the earpiece, wherein the dome has an inner surface forming a cavity and configured to extend circumferentially along an outer surface of an earpiece housing of the earpiece when the dome is coupled with the earpiece, the dome comprising a proximal surface having a first primary aperture (91s), wherein the first primary aperture is in fluid communication with the cavity (Fig. 4B).
	Regarding claim 16, Huynh et al. further disclose the dome, wherein the inner surface of the dome comprises a first groove being in fluid communication with the first primary aperture of the dome (col. 9, line 65 to col. 10, line 2).
	Regarding claim 17, Huynh et al. further disclose the dome, wherein the earpiece has a longitudinal axis, and wherein the first groove is aligned with a first aperture of the earpiece housing along the longitudinal axis (Figs. 3 and 4B).
	Regarding claim 18, Huynh et al. further disclose the dome, wherein the proximal surface of the dome has a first secondary aperture (91) in fluid communication with the first groove (Figs. 3 and 4B).
	Regarding claim 19, Huynh et al. further disclose the dome, wherein the dome (90) comprises a distal surface having a second primary aperture at the distal surface, wherein the second primary aperture of the dome is in fluid communication with an aperture (91) of the earpiece housing (Figs. 3 and 4B).
	Regarding claim 20, Huynh et al. further disclose the dome, wherein the inner surface of the dome (90) comprises a second groove (col. 9, line 65 to col. 10, line 2) being in fluid communication with the second primary aperture (91) of the dome, and wherein the second groove is aligned with the aperture of the earpiece housing along a longitudinal axis of the earpiece (Figs. 3 and 4B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huynh et al. (U. S. Pat. - 7,551,747).
Regarding claims 10 and 14, Huynh et al. may not specially teach that the earpiece housing comprises a flange at the proximal end of the earpiece housing for attachment with the dome as claimed. Since Huynh et al. do disclose aligning/locking means (103-104) for the dome, and providing suitable flange as aligning/locking means is very well known in the art (Official Notice). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable flange as aligning/locking means for the earpiece of the hearing device taught by Huynh et al., in order to desirably assemble the earpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651